Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
• 	This Office Action is in response to the AMENDMENT entered on 4/2/2022.
•	 Claims 1-20 are pending on this application.

Reason for allowance
The following is an examiner's statement of reasons for allowance: claims 1-20 are considered allowable since none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
Claims 1 and 10
• generating one or more notifications based on the attendance forecast that include a requisition order to a supplier and a public notice to enable transparent allocation and distribution of a resource, wherein any allocation and distribution based on fraudulent attendance data is detected based on profiles being defined by the identity factors for the students attending the school, the school being defined by the location factor, and the time attended being defined by the time factor, respectively. 

	The closest prior art of record –Thaeler et al. (Patent No. US 8,768,867 B1) discloses systems and methods for crowed prediction and attendance forecasting which includes generating an initial attendance forecast for a venue using a historical attendance prediction model and historical data. The method may also include creating a dynamic attendance prediction model for the venue based, at least in part, upon the initial attendance forecast and real-time data and further include generating an updated attendance forecast for the venue using the dynamic attendance prediction model.
Another relevant prior art of record –Dobson et al. (Patent No. US  8,353,705 B2) discloses an automated attendance monitoring system which includes identification tags, scanners, servers, handheld computing devices, software running on the server etc. Although particularly well-suited for tracking attendance in schools, the present invention can also be used in a variety of other settings where there is a need to track the whereabouts of a number of individuals.  
Yet, another relevant prior art of record - Frank Keitch (Pub. No.: US 2005/0233294 A1) discloses systems and method for standardized tracking of attendance records throughout a school district and automated detection and notification of unacceptable truancy. 
Matthew B. Rappaport (Patent No.: US 9,218,468 B1) discloses method and system for sharing of information in a virtual or online environment which enable verifying attributes of an individual. An individual registered for participation in a virtual or online environment may provide evidence of the attributes from a verification source that exists outside the virtual or online environment.
Kang et al. (Pub. No.: US 2016/0125354 A1) relates to management of resources in connection with supply chain management.

 	However, the examiner has found that the distinct feature of the applicant's claimed invention over the prior art is the explicit claiming of the aforementioned limitations in combination with all the other limitations as specified in independent claims 1 and 10.
To the extent that these features are not found in the prior art cited by Examiner, the present case is held allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
 Claims 1-20 are allowed.

Correspondence Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR A KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on M-F 9:00AM-6:00PM (CST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-5699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2146